Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 and 10 are allowable. The restriction requirement between Species I and Species II, as set forth in the Office action mailed on 1/13/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 1/13/2021 is withdrawn. Claims 4-5 and 14 are therefore rejoined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Boehm on 7/13/2022.

The application has been amended as follows: 

IN THE CLAIMS:
Claim 1. (Currently Amended) A hydrostatic seal configured to be disposed between relatively rotatable components, the hydrostatic seal providing a primary seal between the relatively rotatable components, the hydrostatic seal comprising: 
	a seal carrier; 
	a beam extending axially from a forward end to an aft end, the beam connected to the seal carrier at forward 
	one or more teeth included on the sealing surface; and 
	a bellows seal operatively coupled to the seal carrier and in contact with the beam, the bellows seal extending between the seal carrier and the beam closer than to the aft end such that the bellows seal provides a seal between a high pressure region and a lower pressure region, the high pressure region being forward of the free end, the bellows seal being closer to the free end than to the aft end and extending from the radially outward surface of the beam to 
	Claim 4. (Currently Amended) The hydrostatic seal of claim 1, wherein the beam includes a flange closer to the free end than to the aft end, the flange extending radially outwardly into a region at least partially defined by the seal carrier and the beam, the flange oriented at an angle between parallel and perpendicular to 
Claim 6 (Currently Amended) The hydrostatic seal of claim 1, wherein the bellows seal allows for 
Claims 7-8 are cancelled.
	Claim 10. (Currently Amended) A seal assembly disposed in a gas turbine engine, the seal assembly comprising: 
a stator; 
a rotor; and 
a hydrostatic seal disposed between the stator and the rotor, the hydrostatic seal providing a primary seal between the stator and the rotor, the hydrostatic seal comprising: 
a seal carrier; 
a beam extending axially from a forward end to an aft end, the beam connected to the seal carrier at forward cantilevered with respect to the seal carrier, the beam having a sealing surface and a radially outward surface; 
one or more teeth included on the sealing surface; and 
a bellows seal closer than to the aft end such that the being closer to the free end than to the aft end and extending from the radially outward surface of the beam to 
Claim 11. (Currently Amended) in line 1, “slotted” has been deleted.
Claim 12. (Currently Amended) in line 1, “slotted” has been deleted.
Claim 13. (Currently Amended) in line 2, “slotted” has been deleted.
Claim 14. (Currently Amended) The seal assembly of claim 10, wherein the beam includes a flange closer to the free end than to the aft end, the flange extending radially outwardly into a region at least partially defined by the seal carrier and the beam, the flange oriented at an angle between parallel and perpendicular to 
Claims 15-16 are cancelled.
Claim 18. (Currently Amended) A gas turbine engine comprising: 
a compressor section; 
a combustor section; 
a turbine section; and 
a seal assembly disposed in the gas turbine engine, the seal assembly comprising a stator, a rotor, and a hydrostatic seal disposed between the stator and the rotor, the hydrostatic seal providing a primary seal between the stator and the rotor, the hydrostatic seal comprising: 
a seal carrier; 
a beam extending axially from a forward end to an aft end, the beam connected to the seal carrier at the aft end, the beam having a free end at the forward end such that 
one or more teeth included on the sealing surface; and 
a bellows seal in contact with the seal carrier and in contact with the beam, the bellows seal extending between the seal carrier and the beam closer than to the aft end such that the bellows seal provides a seal between a high pressure region and a lower pressure region, the high pressure region being forward of the free end, the bellows seal being closer to the free end than to the aft end and extending from the radially outward surface of the beam to 
Claim 19. (Currently Amended) The gas turbine engine of claim 18, wherein the bellows seal allows for 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of
record does not show nor fairly render obvious the combination set forth in the currently
amended independent claims 1, 10 and 18; in particular:
“the bellows seal extending between the seal carrier and the beam closer to the free end than to the aft end such that the bellows seal provides a seal between a high pressure region and a lower pressure region, the high pressure region being forward of the free end.”
The prior art of record do not separately teach or teach in an obvious combination the above claim limitations along with the other limitations in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359. The examiner can normally be reached M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        




/A.J.H./Examiner, Art Unit 3741